Mitchell, J.
The issues in this case were all of fact, and, although the arguments of counsel have taken a somewhat wide range, really the only question on this appeal is whether the findings of the trial court were justified by the evidence. The land in dispute is that part of Nicollet island above Bridge street lying between the margin of the top of the bluff and the Mississippi river.
This part of the island was platted by defendant and one Merriam, then owners, in May, 1866; and the respective plaintiffs, who are {through mesne conveyances) grantees of Eastman of lots fronting on Park street, (now Island avenue,) claim that he dedicated the land in dispute to public uses as a park or parkway. This claim seems to have been based on two grounds: (1) A dedication by the *191plat itself; and (2) representations to the original grantees of the lots, which operate as an estoppel against Eastman.
Upon the trial the main issue was as to whether the plat now on record (defendant’s Exhibit 1) was the genuine and original plat executed and filed by Eastman and Merriam; the plaintiffs asserting that it was not, — at least not the one according to which their grantors purchased; or, if it was, that it has been subsequently altered. The evidence fully justified the finding of the court to the effect that this plat, in the condition in which it now appears, is the one and ■the only one ever executed or filed by Eastman and Merriam.
This finding is decisive of the present action, for all the conveyances of these lots by Eastman were made according and with reference to this plat, and the plat expressly states that “the line of this [Park] street next to the river follows along the margin of the top of the bluff;” and there is absolutely nothing on the plat indicating that any land outside of that line was dedicated to public use.' The suggestion is made that the words on the plat limiting the riverside line of Park street are written in such small letters-that they would be liable to be overlooked, and purchasers thereby deceived. As is pertinently remarked by the learned trial judge, this might have some force if there was any evidence that any purchaser consulted the plat, and was thereby deceived. There is not only an entire absence of any such evidence, but for anything that appears every purchaser from Eastman might have had actual knowledge of the existence of these words when he accepted his conveyance.
It appears that contracts for the sale of some of these lots were made before the plat was filed for record, and there is some evidence to the effect that one Patterson, defendants’ agent for the sale of the lots, represented to the proposed purchasers that Park street ran to the river, and exhibited to them some other plat different from the one subsequently filed and now on record, and that the purchasers made their contracts with reference to that plat.
Without referring to the vagueness of this testimony, it is enough to say that, after the plat was executed and filed, conveyances according and with reference to it were accepted in performance of these executory contracts; and there is not a particle of evidence *192that at the time of the acceptance of these conveyances the purchasers were not fully aware of the nature and contents of the recorded plat.
Where deeds are executed and accepted in performance of executory contracts to convey, the latter become functus officio, and thenceforth the rights of the parties are to be determined by the deeds, and not by the contracts, the presumption being that the deeds give expression to the final purposes of the parties; and the deeds will be conclusive unless it be shown that the grantees have been led by fraud or mistake of fact to accept something different from what the executory contracts called for, in which cases the courts will give relief as in other cases of fraud or mistake. Whitney v. Smith, 33 Minn. 124, (22 N W. Rep. 181;) Thwing v. Davison, 33 Minn. 186, (22 N. W. Rep. 293.)
This disposes of all the evidence as to what was done or said before the deeds were executed, and very clearly there has been nothing done or said by Eastman since that which would create an estoppel against, him. As correctly remarked by the trial judge, “to deprive one of the title or right to the beneficial use of his property by estoppel, the facts constituting the estoppel must be shown by fairly clear and trustworthy evidence, and cannot rest on mere doubtful inferences.”
It is not difficult to see how, under all the circumstances, the plaintiffs may have assumed, without ever having investigated what legal basis there was for the assumption, that the land between their lots and the river would always remain open and unobstructed. But the evidence is certainly utterly insufficient to establish any such legal right on their part.
There was no error in refusing a new trial on the ground of newly-discovered evidence. The new evidence was merely cumulative, and the plaintiffs made no sufficient showing of diligence. Moreover, even if the new evidence had been introduced, we do not se& that it could have changed the result.
Judgment affirmed.
(Opinion published 53 N. W. Rep. 542.)
An application for reargument was denied Nov. 16, 1892.